Per Curiam.

This is an appeal from an order of the General Term of the City Court reversing an order of the Special Term granting leave to the plaintiff to discontinue the action without costs. The allowance of costs in the first instance being discretionary, and no substantial right' being involved, this court is without power' to review the order below. Code, § 3191; De Barante v. Deyermand, 41 N. Y. 355; Martin v. Windsor Hotel Co., 70 id. 101; Kreizer v. Allaire, 16 Misc. Rep. 6.
Present — Bisohoee, P. J., Leventritt and Clarke, JJ.
Appeal dismissed, with costs.